247 S.W.3d 605 (2008)
STATE of Missouri, Respondent,
v.
Darrell M. ROGERS, Appellant.
No. ED 89606.
Missouri Court of Appeals, Eastern District, Division Three.
March 18, 2008.
Maleaner Harvey, Saint Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Darrell M. Rogers appeals the judgment entered upon a jury verdict convicting him of forcible rape, forcible sodomy, first degree burglary, first degree robbery, and three counts of armed criminal action. We find that there is sufficient evidence showing Rogers's participation in the crimes with which he was convicted. We also find that the trial court did not abuse its discretion in admitting evidence regarding Rogers's accomplice.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).